On Appellee’s Motion for Rehearing.
The suit was brought against both the Sales Company and Viles. The corporation asserted its plea óf privilege to be sued in Dallas County, and that plea was overruled below, but on appeal was sustained by this Court. Viles, however, was concededly suable in Victoria County, and as to him the suit is maintainable there.
In the original disposition in this Court it was ordered, inadvertently and by implication, that the entire cause be transferred to Dallas County. This was error. The cause was transferable only as against the Sales Company, and we intended to so order. In her second motion for rehearing appellee has called attention to this error, which must be corrected. The original order of ⅛⅛ Court will therefore be amended so as to provide that the venue of this suit, insofar only as it asserts a cause of action against appellant, Kellogg Sales Company, be changed to Dallas County, and the Clerk of the trial court will be instructed to make up a transcript embracing certified copies of the pleadings of appellant and appellee, and of all orders made in the cause, certifying to such transcript officially under the seal of that court and send it to the Clerk of the District Court of Dallas County, Texas, as provided in Art. 2020, R.S.1925, as amended by Acts of 1933, 43d Leg. p. 546, Ch. 177, Vernon’s Ann.Civ.St. art. 2020,
Also, in her second motion for rehearing, appellee complains that this Court has no jurisdiction to pass upon the question of whether the evidence shows, as a matter of fact as distinguished from a matter of law, that the agent Viles was acting within the scope of his employment on the occasion of the accident in which appellee sustained the injury she complains of in this suit. Appel-lee insists that there was evidence upon which the jury could, and properly did, find that Viles was in fact engaged upon his master’s business on that occasion. This Court held in the original • disposition, and adheres to tire holding here, that the testimony did not efficiently raise the, claimed question of fact, but, on the contrary, showed, as a matter of law, that Viles was not so engaged. There was no evidence to support the jury’s finding against appellant on that issue. The question was efficiently raised by appellant on this appeal.
Appellee’s second motion for rehearing will be granted to the extent of restricting the change of venue to the cause of action asserted against appellant, Kellogg Sales Company, but in all other respects the motion will be overruled.
Appellee’s original motion for rehearing will be overruled, but her second motion will be granted in part and overruled in part, as per order on file.